Case: 12-7180    Document: 15     Page: 1   Filed: 11/08/2012




          NOTE: This order is nonprecedential.

  Wniteb ~tate5 qcourt of ~peaI5
      fot tbe jfebetaI qcittuit

                   SHELIA WINSETT,
                   Claimant-Appellant,

                            v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.


                        2012-7180


    Appeal from the United States Court of Appeals for
Veterans Claims in case no. 12-784, Judge Alan G. Lance,
Sr.


                      ON MOTION


                        ORDER
   Shelia Winsett moves for leave to proceed in forma
paupens.

    Upon consideration thereof,

    IT Is ORDERED THAT:

   The motion is granted.
Case: 12-7180    Document: 15   Page: 2   Filed: 11/08/2012




SHELIA WINSETT V. SHINSEKI                             2


                                 FOR THE COURT


                                  /s/ Jan Horbaly
                                 Jan Horbaly
                                 Clerk

s21